Citation Nr: 0739130	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a left hand injury 
with pain and numbness.

2.  Entitlement to service connection for burn residuals of 
the face, neck, left ear, arms, back, chest, and knees.

3.  Entitlement to service connection for the residuals of a 
concussion.

4.  Entitlement to service connection for arthritis of the 
hands.

5.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Ronald E. Triggs, Esq.




WITNESSES AT HEARING ON APPEAL

Appellant and his son/attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This case arose before the Board of Veterans' Appeals (Board) 
from January and October 2002 rating decisions of the above 
Department of Veterans' Affairs (VA) Regional Office (RO).  
In November 2004, the veteran and his son (who is also the 
attorney representing the veteran) testified before the 
undersigned Veterans Law Judge at a personal hearing 
conducted in Washington, D.C.

On February 17, 2005, the Board issued a decision denying the 
veteran's claims for service connection.  The veteran timely 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (CAVC).  A Joint Motion for Remand was filed 
on March 7, 2006.  On March 15, 2006, the CAVC issued an 
Order remanding the case to the Board for action consistent 
with the Joint Motion.  Copies of the Joint Motion and the 
CAVC's Order have been made part of the claims folder.

On August 28, 2006, the Board remanded the case to the RO for 
further evidentiary development.  Following the completion of 
the requested development, the RO issued a rating action that 
awarded service connection for degenerative disc and 
degenerative joint disease (DDD and DJD) of the thoracolumbar 
spine with degenerative fusion of L4-5 with moderate spinal 
stenosis and bilateral neural foraminal stenosis (previously 
claimed as a back injury), for left S1 nerve root 
radiculopathy (claimed as a left leg injury), post-
inflammatory pigment changes in the dorsal aspect of the 
hands, asymmetry of the right ear with slight tissue loss, 
DJD of the left thumb, and DJD of the right thumb.  However, 
the issues listed on the first page of the present decision 
continued to be denied.  These issues have now been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have a left hand injury that is 
related to his period of active military service.

2.  The veteran does not have burn residuals of the face, 
neck, left ear, arms, back, chest, and knees that are related 
to his period of service.  

3.  The veteran does not have concussion residuals that are 
related to his period of service.

4.  The veteran does not have arthritis of the hands (other 
than the thumbs) that are related to his period of service.

5.  The veteran does not have arthritis of the knees that is 
related to his period of service.


CONCLUSIONS OF LAW

1.  A currently claimed left hand injury was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

2.  Currently claimed burn injuries to the face, neck, left 
ear, arms, back, chest, and knees were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).


3.  Currently claimed chronic concussion residuals were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§  3.159, 3.303(b) (2007).

4.  Currently claimed arthritis of the fingers of the hands 
(other than the thumbs) was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2007).

5.  Currently claimed arthritis of the knees was not incurred 
in or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the 

initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In March and November 2001, June, July, and September 2002, 
April 2006, and March 2007, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).


The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a November 2002 
and May 2004 SOCs and May 2004 and May 2007 SSOCs provided 
him with an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his attorney has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the veteran was afforded notification of the 
Dingess provisions in the March 2007 VCAA notice letter.

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 
section 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran's service medical records (SMRs) show that he 
sustained second degree burns to the right hand while onboard 
the U.S.S. Saratoga on February 21, 1945.  Vaseline gauze was 
applied to the burns and he was discharged from the infirmary 
the following day.  These injuries had been sustained during 
a Kamikaze attack on the ship, which was confirmed by the 
historical records; the ship incurred significant damage and 
numerous causalities.  The veteran has stated that he 
sustained additional injuries during this attack when he was 
slammed into a bulkhead.  Hereportedly had a concussion, as 
well as problems with his spine, leg, knees, and hands.  None 
of these other claimed injuries was noted in the SMRs.  While 
there was a complaint of severe headaches in September 1943, 
the records indicate that these had been present since 
childhood.  

The veteran was afforded a VA examination in May 2002.  This 
examination found degenerative joint disease (DJD) of the 
first metacarpal trapezium articulation of the first 
metacarpal and the distal interphalangeal joints of all the 
fingers of each hand.  X-rays of the knees were negative.  
The skin of the face, arms, hands, back, ears, chest, legs, 
and feet showed no evidence of scarring.  

The veteran was re-examined by VA in October 2006 and March 
2007.  The former examination noted his complaints of hand 
pain, stiffness, and numbness of the left upper extremity.  
He stated that the joints of both hands were stiff and 
painful and that he had begun to have a mild, nagging 
stiffness of the knee joints in 1945 or 1946.  He believed 
that he had seen a private doctor in 1947 about his knees, 
but he could not recall any specific treatment.  He now 
complained that he has constant bilateral knee stiffness, and 
occasional bilateral intermittent knee pain.  He said that 
knee bending causes pain that worsens with continued 
kneeling.  Stairs make the pain worse, which is alleviated 
with rest and nonweight-bearing.  He denied any swelling or 
locking.

The objective clinical examination found no joint swelling, 
redness, or edema in the veteran's hands.  He was able to 
make a normal fist, with the tips of the fingers touching the 
transverse palmar crease; he also had full extension of the 
fingers.  He was found to have slightly decreased grip 
strength on the right when compared to the left.  The Tinel's 
and Phalen's signs were negative at both wrists.  Percussion 
of the ulnar groove caused some slight paresthesia, and the 
muscular tone of the forearms was normal.  A sensory 
examination was negative.  X-rays showed mild degenerative 
changes in the left distal interphalangeal (DIP) and proximal 
interphalangeal (PIP) joints of the left hand, and of the 
right metacarpal joint of the index finger with mild volar 
subluxation, as well as mild changes of the DIP and PIP 
joints.   The objective examination of the knees noted no 
effusion, redness, or tenderness.  The joints were stable 
when stressed.  Range of motion was from 0 to 122 degrees on 
the left and from 0 to 123 degrees on the right.  Range of 
motion was done without observed manifestation of pain, and 
without additional limitation after repetitive motion.  There 
was no crepitus.  The examiner commented that the veteran's 
range of motion was normal for his age.  X-rays were also 
normal for his age.  The examiners stated that the veteran's 
current left ulnar neuropathy, which had begun 30 years after 
his separation from service, was not likely to be related to 
his period of service.  This opinion was based upon the 
extended period of time that had elapsed between his period 
of service and the development of any symptoms.  It was noted 
that any arthritis of the fingers (other than the thumbs) had 
first developed many years after his discharge from service.  
As for the knees, the examiner stated that "I found no 
disability of the knees today consistent with burn and 
traumatic injury possibly occurring over 60 years ago.  Knees 
appear remarkly good shape for his advanced age."

The October 2006 VA examination also reviewed his skin for 
signs of burn residuals.  The veteran said he had sustained 
burns to the face, including the right ear, both arms from 
the elbows to the fingertips, and both legs from the mid-
thigh to the mid-calf.  He said that he suffered the worst 
burns to the arms, which had been blackened and blistered.  
He said that he had had discoloration of the skin over both 
arms since service, although it had faded about a year after 
separation.  He had had no further treatment since his 
release.  Now he said that he had pain and blistering and 
thickening of the top portion of the right ear when it is 
exposed to heat or cold.  The skin of the hands was thin, 
which he said was related to the burns in service.  The skin 
of the upper extremities would turn red and rough when 
exposed to extreme temperatures.  The skin would also split 
and crack.  The objective examination noted that the skin of 
the face and neck was aged with areas of sun-exposed changes, 
thinning, and dryness.  There was no definite scarring of the 
face or neck that the examiner could state was related to 
burns or trauma.  The upper and lower extremities also showed 
no definite scarring or suggestions of full-thickness burns 
or scarring related to severe full-thickness burns.  Any 
noted changes were consistent with age.  There were no 
definite changes that the examiner could attribute to burns.  
The examiner opined that the pigment changes noted on the 
hands and over the right ear could be related to burns; 
however, "I cannot discern other skin changes at least as 
likely as not related to burn injury."

In March 2007, the veteran was afforded an examination for 
his claimed concussion residuals.  He stated that several 
Kamikaze planes had struck his ship and he had been subjected 
to their concussive force.  After the performance of several 
tests, the veteran was found to have superior intellectual 
functioning and well above average memory.  There was no 
evidence of any brain damage on objective testing.  The 
examination was negative, with no mental disorders being 
identified.  There were no Axis I or Axis II diagnoses.  

Upon careful review of the evidence of record, it is found 
that service connection for a left hand injury with pain and 
numbness, burn residuals of the face, neck, left ear, arms, 
back, chest, and knees, the residuals of a concussion, 
arthritis of the hands, and arthritis of the knees, has not 
been established.  Initially, the SMRs are negative for any 
references to injuries to the left hand, a concussion, or 
burns to the face, neck, left ear, arms, back, chest, or 
knees.  Nor is there any indication that any arthritis was 
present in service or to a compensable degree within one year 
after the veteran's separation from service.  The examiner in 
October 2006, while noting the presence of some left ulnar 
neuropathy, opined that it was not likely that this disorder, 
which first manifested some 30 years following service, was 
related to his service.  Although the veteran was found to 
have some burn residuals to the dorsal aspect of the hands 
and to the right ear (which have been service-connected), the 
examiner in October 2006 was unable to find any evidence of 
any burn residuals to other parts of his body.  The examiner 
opined that any current skin changes were related to his age.  
While arthritis was noted in various joints of the hands 
(other than the thumbs, as to which service connection has 
already been granted), the examiner in October 2006 did not 
attribute these changes to any trauma.  In regard to the 
knees, the October 2006 VA examination could find no current 
knee disorders that could be related to the veteran's period 
of service.  Finally, the veteran contens that he sustained a 
concussion in service during several Kamikaze attacks on his 
ship.  While the Board of course acknowledges the possibility 
that the veteran was exposed to concussive forces during 
these attacks, there is no objective evidence that he 
suffered a concussion in service, and no evidence that he has 
any current concussion residuals.  In fact, the March 2007 VA 
examination identified no residuals of any kind that could be 
related to such an injury.  

As noted above, it is true that the veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

The veteran's contentions have been carefully and 
sympathetically considered, but these contentions are 
outweighed by the absence of any medical evidence to support 
the claims.  Therefore, the preponderance of the evidence is 
thus against the claims for service connection, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. 
Derwnski, supra.


ORDER

Entitlement to service connection for a left hand injury with 
pain and numbness is denied.

Entitlement to service connection for burn residuals of the 
face, neck, left ear, arms, back, chest, and knees is denied.

Entitlement to service connection for the residuals of a 
concussion is denied.

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for arthritis of the knees 
is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


